t c summary opinion united_states tax_court laurence l grabowski petitioner v commissioner of internal revenue respondent docket no 28321-08s filed date laurence l grabowski pro_se steven w labounty for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure the petition in this case arises from an appeals officer’s issuance of a notice_of_determination allowing the internal_revenue_service irs to proceed with collection by levy of petitioner’s unpaid assessed federal_income_tax liability the matter is presently before the court on respondent’s motion for summary_judgment the case was called at a scheduled hearing and trial session of the court in st louis missouri where respondent’s counsel appeared and was heard petitioner was not present petitioner timely faxed a written response to the motion which the court accepted and filed background the court previously decided the merits of petitioner’s underlying federal_income_tax liability in grabowski v commissioner t c summary opinion there the court sustained in full respondent’s determination of a dollar_figure deficiency in petitioner’s federal_income_tax for the court entered its decision on date the irs subsequently assessed the deficiency on date as of date the unpaid balance including accrued interest and an addition_to_tax for late payment totaled dollar_figure in an attempt to collect the unpaid income_tax_liability respondent issued a notice_of_intent_to_levy dated date in response petitioner timely submitted to the irs a form request for a collection_due_process or equivalent_hearing petitioner did not propose a collection alternative on the form at the request of larry r marshall attorney- in-fact for petitioner the irs transferred the case to the st louis missouri appeals_office settlement officer sheila jenkins sent a letter to petitioner with a copy to mr marshall acknowledging receipt of petitioner’s request and scheduling a face-to-face collection hearing for date officer jenkins’ letter stated that she had to consider whether the irs had met all requirements of any applicable law or administrative procedure and any nonfrivolous issue petitioner wished to discuss such as collection alternatives and challenges to the appropriateness of the collection action her letter continued by stating that she could consider the underlying liability only if petitioner had not otherwise had an opportunity to dispute the liability or had not received a notice_of_deficiency further her letter emphasized that before she could consider alternative collection methods such as an installment_agreement or an offer-in-compromise petitioner was required to send a completed form 433-a collection information statement for wage earners and self-employed individuals a copy of his signed tax_return for proof of estimated_tax payments for and months of current bank statements and months of current pay stubs the letter stated further that she could not consider collection alternatives unless petitioner was currently in compliance with federal_income_tax laws neither petitioner nor mr marshall appeared at the date collection hearing however on date mr marshall called officer jenkins and left a voice message stating that the reason petitioner was unable to attend was that petitioner had been experiencing some family problems and illness officer jenkins returned the call reminding mr marshall that she had not received a completed form 433-a and the related information she had requested officer jenkins also informed mr marshall that she would extend the deadline for petitioner’s submission of form 433-a and related documents to date petitioner provided a form 433-a dated date together with various financial information however petitioner did not provide all of the information officer jenkins had requested and petitioner did not provide a copy of his federal_income_tax return in addition petitioner did not make his estimated_tax payments for and officer jenkins reviewed the documents that petitioner provided on the form 433-a petitioner listed dollar_figure million in net equity in real_property officer jenkins concluded that petitioner had sufficient equity to satisfy his entire unpaid federal_income_tax liability for petitioner did not propose a collection alternative at the time he submitted the form 433-a officer jenkins scheduled a conference call for date to discuss the information that petitioner had provided neither petitioner nor mr marshall responded to the conference call consequently officer jenkins made a determination to sustain the levy on the basis of the information in the administrative case file discussion summary_judgment may be granted when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the opposing party cannot rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine issue for trial rule d the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 in this case there is no dispute about any material fact and accordingly the issues may be decided on the basis of a summary_judgment motion if a taxpayer neglects or refuses to pay a federal_income_tax liability within days after notice_and_demand for payment the commissioner may collect the tax by levy upon the person’s property sec_6331 the commissioner generally must provide the taxpayer written notice of the right to a hearing before the levy is made sec_6330 upon a timely request the taxpayer is entitled to an administrative hearing before an impartial officer_or_employee of the appeals_office sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 the tax_court is a court of limited jurisdiction and the court may exercise jurisdiction only to the extent expressly authorized by congress 66_tc_61 we review under an abuse_of_discretion standard when the underlying tax_liability is not in issue 114_tc_176 under the abuse_of_discretion standard petitioner is required to show that respondent’s actions were arbitrary capricious or without sound basis in fact see knorr v commissioner tcmemo_2004_212 we will now apply the law to the present facts and circumstances petitioner had a full opportunity to dispute his underlying federal_income_tax liability for in his previous case grabowski v commissioner t c summary opinion essentially here as there petitioner asserts that he would be able to eliminate his entire federal_income_tax liability if only he had access to books_and_records that his brother controls with respect to certain joint businesses in his prior case the court held in favor of respondent accordingly petitioner is not entitled to contest again the underlying liability in this collection action the commissioner may properly decline to consider a collection alternative solely on the ground that the taxpayer is not currently in compliance with federal tax laws londono v commissioner tcmemo_2003_99 petitioner was not currently in compliance with filing his federal_income_tax return and he failed to make estimated federal_income_tax payments for and moreover petitioner failed to provide all of the information the appeals officer requested petitioner had sufficient equity to pay his federal_income_tax liability and he failed to offer a collection alternative thus for all of these reasons with no material facts in dispute and viewing the facts in a light most favorable to petitioner the party opposing the summary_judgment motion we hold that the appeals officer’s determination to sustain the proposed levy was not an abuse_of_discretion to reflect the foregoing an appropriate order and decision will be entered for respondent
